Citation Nr: 0705650	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-12 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Evaluation of ruptured disc, L-5, currently rated as 40 
percent disabling.  

2.	Service connection for a right knee disorder as due to a 
service-connected lower spine disorder.  

3.	Service connection for a left knee disorder as due to a 
service-connected lower spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1968 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

The issues of secondary service connection for right and left 
knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record indicates intervertebral disc 
syndrome, but does not show ankylosis of the spine, vertebra 
fractures, or incapacitating episodes caused by a low spine 
disorder.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a service-connected lower spine disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002), and 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his lower 
spine disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in April 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising his claim and the evidence 
needed to substantiate the claim.  This letter requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  
This letter advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And the letter was issued to the 
veteran before initial adjudication of his claim in July 
2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied so no effective dates will be 
assigned here.  As such, he will not be negatively impacted 
by the lack of notice regarding effective dates.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the notice letter 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  VA 
provided the veteran with compensation examinations.  And the 
veteran stated in September 2005 that he had no additional 
evidence to submit to support his claim.            

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

(The Board notes that the veteran did not appeal a June 2005 
rating decision which in part addressed neurological 
disorders related to his low back disorder).  

II.  The Merits of the Claim for Increased Rating

In October 1970, VA service connected the veteran for a lower 
spine disorder at 20 percent disabling.  In May 1995, VA 
increased this evaluation to 40 percent.  In March 2003, the 
veteran claimed entitlement to an increased rating, which the 
RO denied in the July 2003 rating decision currently on 
appeal.  For the reasons set forth below, the Board agrees 
with the RO's denial of this claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for a 
ruptured lumbar disc under Diagnostic Code [DC] 5293 of 
38 C.F.R. § 4.71a.  The medical evidence of record indicates 
that the veteran also has lumbar degenerative disc disease, 
lumbar degenerative joint disease, and lumbar stenosis and 
degenerative spondylosis.  As it is not clear whether these 
disorders relate to the veteran's service-connected lower 
spine rupture, the Board will consider the symptomatology 
associated with these other disorders when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 40 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Ratings of 50, 60, and 100 percent are authorized for such 
disorders as vertebra fracture and residuals, ankylosis, and 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2005).  While there is no 
evidence of record of vertebra fracture or spinal ankylosis, 
the record does show intervertebral disc syndrome of the 
lumbar spine.  Therefore, the Board will address those 
criteria under the rating code that apply to intervertebral 
disc syndrome.  

Under the older criteria, intervertebral disc syndrome may be 
evaluated by combining, under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).      

In this matter, the recent medical evidence of record 
consists of dozens of private medical reports and a VA 
compensation examination report issued in April 2003 by QTC 
Medical Services.  See Francisco, 7 Vet. App. at 58.  The 
bulk of this evidence indicates that, due to the orthopedic 
and neurological symptomatology associated with the veteran's 
lumbar spine disorder, a 60 percent rating would normally be 
warranted here using the old criteria.  But, as the Board 
will detail below, a 60 percent rating will not be assigned 
here.  

The veteran underwent examination with QTC in April 2003.  
This examiner noted the veteran's history of functional 
limitation, complaints of back pain and limitation of motion, 
complaints of lower extremity cramping, complaints of 
numbness, and a burning sensation into the lower extremities 
following episodes of back pain.  But the examiner noted no 
history of recommended bed rest.  And he noted the veteran's 
profession as a construction manager.  

On examination, the QTC examiner noted normal extremities 
with no edema, normal posture, and use of a cane to assist 
with the veteran's right knee disorder.  The examiner also 
noted no demonstrated radiation of pain on movement, muscle 
spasm, or tenderness, and no signs of radiculopathy into 
either leg.  He noted the veteran's limited range of motion 
as flexion of 90 degrees, extension of 20 degrees, right 
lateral flexion of 35 degrees with left lateral flexion of 30 
degrees, and bilateral rotation of 30 degrees.  The examiner 
noted no apparent additional limitations based on pain, 
fatigue, weakness, or lack of endurance.  The examiner found 
lower extremities with normal motor and sensory function with 
reflexes at 3+ in both knees and ankles.  In closing, the 
examiner found that the veteran "sat, walked, and moved in 
apparent comfort ... with no pain behaviors such as grimacing, 
vocalization, or other expressions of usual pain."  

The private reports of record, however, indicate that by May 
2005, the veteran clearly experienced painful neurological 
symptoms associated with his lower spine disorder.  These 
reports - dated between August 2001 and May 2005 - show 
restricted range of motion in the back, constant back pain, 
endurance limitations, sensory loss in the lower extremities, 
lower extremity weakness, moderate functional limitations, 
and severe and persistent radiating pain into the lower 
extremities.  These reports show that the veteran recently 
underwent lower spine surgery in August 2001 and November 
2004, has undergone epidural steroid injections, has been 
receiving physical therapy for his disorder, and takes anti-
inflammatory medication.  And a February 2005 private report 
shows that the veteran was then not employable, and was 
advised not to return to work for six weeks.  

Based on these private reports, which are detailed, and are 
dated more recently than the QTC report, the Board finds that 
the record supports the veteran's claim to an increased 
rating for his intervertebral disc syndrome.  So a rating of 
60 percent would normally be warranted here.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

But, in a June 2005 rating decision, the RO separately rated 
the veteran for his neurological symptomatology.  This 
decision granted the veteran 10 percent ratings for each 
lower extremity based on radiculopathy into his legs from his 
lumbar spine disorder.  The RO based the grants on DC 8520 of 
38 C.F.R. § 4.124a.    

The Board now finds it improper to separately award the 
veteran a 60 percent evaluation under DC 5293 of the old 
criteria, which primarily address the type of lumbar-related 
lower extremity neurological symptoms the veteran has been 
compensated for since the June 2005 rating decision.  To 
award the veteran for these symptoms again with a 60 percent 
evaluation under DC 5293 would be to award the veteran twice 
for the same disability.  See 38 C.F.R. 4.14 (2005) 
(evaluation of the same manifestation under different 
diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 
259 (1994).  See also See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).  VA has already granted the veteran 40 percent for 
his chronic orthopedic manifestations.  And, he already has 
been separately compensated for neurological manifestations 
in the June 2005 rating decision (which, according to the 
record, has not been appealed).  See 38 C.F.R. § 4.14 (2005); 
Esteban, supra.  See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).  

An increased rating to 60 percent would not be warranted 
under the newer criteria either.  There is no evidence of 
record of incapacitating episodes.  Rather, the evidence 
indicates that the veteran has been treated with active 
physical therapy instead.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).      

Finally, an increased rating is not warranted here based on 
an extraschedular basis or on 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's pain on motion, fatigue, weakness, and lack of 
endurance is already compensated for with the 40 percent 
evaluation under the Ratings Schedule - which compensates 
severe recurring attacks with intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Moreover, there 
is no medical evidence of record that the veteran's lumbar 
spine disability causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased evaluation for the service-
connected lower spine disorder is denied.  


REMAND

The veteran claims that his spine disorder has caused him a 
bilateral knee disorder.  Service medical records indicate 
that the veteran injured a knee while on active duty.  And 
medical evidence of record indicates that the veteran has a 
current bilateral knee disorder.  

But the veteran has not undergone a VA compensation 
examination to confirm the existence of a current bilateral 
knee disorder, and to determine whether such a disorder is 
related to service or to the veteran's service-connected 
lower spine disorder.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with a specialist in order 
to determine the nature, severity and 
etiology of any current knee disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
2.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current knee disorder relates either 
directly to service, or secondarily to 
the service-connected lower spine 
disorder.  The examiner should provide a 
complete rationale for conclusions 
reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


